PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/841,345
Filing Date: 14 Dec 2017
Appellant(s): Laflaquière et al.



__________________
Daniel Kligler
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 19, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal1
Every ground of rejection set forth in the Office action dated 04/04/2019 from which the appeal is taken is being maintained by the examiner. 37 C.F.R. § 41.39(a)(1).
(2) Response to Argument
(A) Lin et al.’s dielectric coating layer is capable of both covering all of the layers above the confinement layer and terminating at the confinement layer, required by claim 1 and 15.
McHugo (U.S. Pre-Grant Publication No. 2006/0013276) in view of Lin et al. (U.S. Pre-Grant Publication No. 2007/0091961 “Lin”) and Wang et al. (U.S. Pre-Grant Publication No. 2015/0255955 “Wang”) in view of Lin  demonstrate  independent claims 1 and 15 are unpatentable under 35 U.S.C. § 103. Appellant contends the rejections are improper, because according to appellant: (1) McHugo dielectric coating 250 does not “terminat[e] at the confinement layer” (Br. 8); (2) Lin’s dielectric coating layer 205 neither “cover[s] all of the epitaxial layers that are above the confinement layer” nor “terminat[es] at the confinement layer” (Br. 8–9 for claim 1; see also Br. 15–16 for claim 15); and (3) the rejections are rooted in hindsight (Br. 9–11).
Appellant’s arguments are not persuasive. Appellant’s contention regarding McHugo not teaching the disputed limitation is not well taken because the rejection relies upon Lin’s disclosure as teaching the disputed limitation. Whether Lin’s description in paragraph 10 to stopping the dry-etch for the trench 215, which is subsequently filled with dielectric coating 205, within +/- one DBR mirror layer is dispositive to appellant’s contested aspects of the obviousness rejections of 
Lin suggests to a person of ordinary skill in the art to “terminate the dielectric coating at the confinement layer” when considering the reference as a whole. Lin indicates that oxide aperture/confinement layers are desired. (Lin para. 2). However, Lin explains that the oxidation of DBR mirror layers during the formation of the oxide aperture causes the oxide layer to shrink by up to 12% resulting in compressive stress that causes reliability issues (Lin para. 3). Furthermore, the stress results in unwanted “dark line defects” that cannot be reduced by other methods such as layer design or aperture shape (Lin para. 4). Lin’s solution is to coat the VCSEL structure with “a conformal dielectric film to inhibit oxidation of the DBR layers during the oxidation process” (Lin para. 5). Accordingly, Lin suggests (a) that oxide aperture/confinement layers are desirable and (b) the oxidation of DBR mirror layers other than the oxide aperture/confinement layer is undesirable. It is in this context that a person of ordinary skill in the art would read the remainder of Lin. As such, a person of ordinary skill in the art would understand Lin’s description in paragraph 10 as teaching a person to stop the dry-etch within ± 1 DBR mirror layer of the current confinement layer, because Lin et al. establishes that it is desirable for only the current confinement layer to be oxidized. 
Lin’s use of “typically” further suggests to a person of ordinary skill in the art that Lin et al. discloses terminating “the dielectric coating at the confinement layer”. “Typically” simply implies that the situation occurs more often for any number of reasons (e.g. costs). If the dry etch was never stopped exactly at the current confinement layer, [0010] could simply exclude “typically”. The inclusion of “typically, suggests to a person of ordinary skill in the art that stopping at the confinement layer also occurs. 
In rejecting claims 1 and 15, the Office provided two alternative rationale. Contrary to appellant’s assertions (Br. 10), the Office is not conceding that the first rationale is incorrect. Rather, the Office has simply provided an alternative grounds recognizing that reasonable minds may differ. Appellant contends that Lin “could not have been optimized” absent hindsight and accuses Lin of “describing non-optimal solutions” (Br. 10). The optimization of result effective variables by routine experimentation is prima facie obvious. See In re Antonie, 559 F.2d 618 (CCPA 1977). In paragraph 5, Lin indicates that the number of oxidized DBR mirror layers should be reduced. Lin explains the reduction in oxidized DBR mirror layers improves reliability and decreases dark line defects (Lin para. 3–4). Furthermore, Lin’s paragraph 10 minimally suggests the etch can be stopped at ± 1 DBR mirror layer of the desired stop point. Accordingly, Lin describes a variable (i.e. the number of oxidized DBR mirror layers) that achieves a recognized result (e.g. improved reliability, fewer dark line defects). As such, appellant’s claimed solution that is merely the limit of Lin’s solution where no DBR mirror layers are oxidized is obvious and the rejections of claims 1 and 15 should be maintained. 
Appellant’s hindsight reasoning contention (Br. 9–10) is not persuasive because In re McLaughlin, 443 F.2d 1392 (CCPA 1971).   Lin and appellant’s disclosure are focused on the same problem: unwanted oxidation of the upper DBR layers causes significant problems regarding stress in the layers due to volume shrinkage ( compare Lin para. 2–4, finding a problem with shrinkage of unwanted oxidation causing stress with Spec.  7–8, finding a problem with excessive stress and shrinkage of unwanted oxidation causing stress). Lin and Appellant arrive at the same solution: depositing a protective layer over upper DBR layers to prevent the oxidation of the upper DBR layers (compare Lin para. 13,disclosing the protective layer prevents oxidation of most of the DBR sidewalls with Spec. 10, disclosing a dielectric coating that prevents the oxidation of the p-DBR stack). Although appellant is not claiming a method in claim 1 or the specific steps in claim 15, both appellant and Lin disclose a controlled etch or use of etch stop layer to achieve the desired depth of the protective layer (compare Lin para. 10, disclosing an etch and end point measurement system or etch stop to achieve the desired depth)with Spec. 9, disclosing an etch with etch product monitoring or etch stop to achieve the desired depth). Although not at issue in claim 1, both Lin and Appellant are concerned with the oxidation of DBR layers having lower Al concentration (compare Lin  para. 1, 9, indicating the high concentration Al content of 0.86 and 0.9 with Spec. 10–11. indicating the high concentration Al content of less than 0.92). Thus, the rejections are not based on improper hindsight because the 

(B) Documentary evidence supports the examiner’s finding that current confinement layers are well-established in the laser arts to have an Al concentration less than 0.92, required by claims 5 and 16. 
In the rejections of claims 5 and 16, the Examiner took Official Notice for an AlGaAs confinement layer with a concentration of Al does not exceed 0.92. The Examiner took Official Notice, because it is well-established in the laser arts to adjust the aluminum concentration of DBR and confinement layers. Both Lin (para. 1) and Appellant (Spec. 20–21) disclose AlGaAs layers with an Al concentration not exceeding 0.92 for DBR mirror layers are well known in the art. When appellant traversed the statement of Official Notice, the Office provided Jewell (U.S. Patent No. 7,215,692, citing col. 7 ll. 37-46) and Wipiejewski (U.S. Patent No. 6,317,446, citing col. 3 ll. 35-36) on page 3 of the Final Action mailed 04/04/2019.
Of interest, Lin also describes each pair DBR mirror layers used in 850nm VCSELs are typically AlxGa1-xAs/AlyGa1-yAs where x is typically about 0.2 and y is typically between 0.86 and about 0.9 (Lin para. 1). Lin’s description of AlxGa1-xAs/AlyGa1-yAs layers falls squarely within the range of appellant’s claimed confinement layer compound, especially because one of the higher aluminum concentration layers within a DBR mirror layer stack will be the confinement layer. Titanium Metals Corp. v. Banner, 778 F.2d 775 (Fed. Cir. 1985); see MPEP 2131.03(I).

    PNG
    media_image2.png
    470
    706
    media_image2.png
    Greyscale

Accordingly, the Examiner has provided the necessary evidence supporting the examiner’s taking of Official Notice.
Appellant further contends the layers in Jewell and Wipiejewski are not “confinement layers” and “the structures shown in these patents are so different from those described by McHugo and Lin that the person of ordinary skill in the art would have considered them irrelevant” (Br. 12 and 17–18). 
Appellant’s contention that the layers in Jewell and Wipiejewski are not “confinement layers” is not persuasive. Jewell (col. 3 ll. 43-46) discloses “a VCSEL whose current flow is constrained by a conductive aperture surrounded by oxidized material having predetermined lateral dimensions.” Likewise, Wipiejewski  (col. 3 ll. 25-34) discloses “respective current passage openings.” Accordingly, the conductive aperture surrounded by oxidized materials in both references confines at least current, both Jewell’s disclosure of a conductive aperture and Wipiejewski’s disclosure of “current passage openings” refer to a “current confinement layer.” 
Furthermore, appellant’s contention that the references are irrelevant due to different structures is not persuasive. A reference is analogous prior art to the claimed invention if it is in the same field of endeavor or if it is reasonably pertinent to the problem faced by the inventor. See In re Bigio, 381 F.3d 1320, 1325 (Fed. Cir. 2004). Jewell and Wipiejewski are all in the same field of endeavor as appellant’s claims. Both discuss the specific optoelectronic device known as a VCSEL (Jewell, col. 3 ll. 44; Wipiejewski, col. 15). Furthermore, both Jewell and Wipiejewski recite similar structure to appellant’s claimed invention. Both Jewell and Wipiejewski further discuss a lower distributed Bragg-reflector (DBR) stack (Jewell Fig. 5A element 84; Wipiejewski Fig. 1 element 2), an active region (Jewell Fig. 5A element 86; Wipiejewski Fig. 1 element 3), an upper DBR stack (Jewell Fig. 5A elements 89 and 90 84; Wipiejewski Fig. 1 element 4), a confinement layer comprising a central part of semiconducting material and a peripheral part of an oxide (Jewell Fig. 5A element 32, 26, and 28; Wipiejewski Fig. 1 elements 16 and 19), and electrodes to apply excitation current (Jewell Fig. 5A elements 96 and 98; Wipiejewski Fig. 1 elements 14 and 15). McHugo et al., Wang et al., and Lin et al. all have the same corresponding structures. Accordingly, Jewell and Wipiejeski are analogous prior art and may be properly used as evidence to support a rejection under 35 U.S.C. 103. 

(C) For claims 6 and 17, McHugo, at paragraph 18, discloses the confinement layer is “one particular layer” of the mirror stack
McHugo explicitly teach the confinement layer is one layer of the mirror stack. 
McHugo discloses, in paragraph 18,  layer 214 is “one particular layer” the “mirror stack” and that the “mirror stack” is composed of alternating layers of AlGaAs with higher and lower levels of Al . McHugo further explains “each layer of mirror stack 210…has an effective optical thickness (i.e., the layer thickness multiplied by the refractive index of the layer) that is about one-quarter of the operating laser wavelength,” (McHugo para. 18). As such, a person of ordinary skill in the art would understand McHugo et al. to disclose an alternating stack of high and low Al concentration layers. One particular layer of this stack, 214, has an Al concentration of 0.95 to 0.98 instead of an AL concentration of 0.80 tha the other high Al concentration layers typically have. Accordingly, McHugo et al. discloses the confinement layer is “one particular layer” of the “mirror stack.”

(D) McHugo discloses, in paragraph 10, a confinement layer having a thickness greater than 50 nm, required by claims 6 and 17. 
McHugo teaches the confinement layer having a thickness greater than 50 nm because McHugo discloses all the information a person of ordinary skill in the art needs to calculate the thickness of the DBR layers and every possible combination of that information results in a thickness greater than 50 nm. Hugo discloses, in paragraph 18, the optical thickness of each layer in the stacks is the thickness multiplied by the 2 where x is the aluminum concentration and n is the refractive index.2 Using the above information and McHugo’s paragraph 18, a person of ordinary skill in the art would have been informed of the following:
Al Concentration
Refractive Index
thickness in nanometers @ 650 nm
thickness in nanometers @ 1650 nm
0.2
3.1976
50.81936452
129.0030023
0.3
3.1491
51.60204503
130.9898066
0.4
3.1024
52.37880351
132.9615781
0.5
3.0575
53.14799673
134.9141455
0.6
3.0144
53.9079087
136.8431529
0.7
2.9731
54.65675557
138.7440718
0.8
2.9336
55.39269157
140.6122171
0.9
2.8959
56.11381608
142.4427639
0.92
2.888576
56.25609297
142.8039283
0.95
2.877725
56.46821708
143.3423972
0.98
2.867036
56.67874418
143.8768122


As is illustrated in the table above, the smallest possible thickness for a layer in the DBR stack of McHugo exceeds 50 nm. McHugo’s disclosed confinement layer appears to have been understandable to persons skilled in te art as having a thickness ranging from 56.5 nm to 143.8 nm. Although appellant draws conclusions about the inadequate thickness of McHugo by comparing relative thickness of the various layers strictly shown in McHugo;sdrawings, it is well established that comparing the relative sizes of elements in a drawing that is not to scale holds little value. MPEP 2125(II). Appellant has not persuasively explained why the examiner erred in finding that McHugo’s paragraph 18 provides the necessary information for one of skill in the art to calculate McHugo’s confinement layer’s thickness, or that the calculations demonstrate McHugo’s confinement layer’s thickness exceeds 50nm, as required by claims 6 and 17.


Respectfully submitted,
/Joshua King/Primary Examiner, Art Unit 2828       
                                                                                                                                                                                                 Conferees:

/ALEXANDER SOFOCLEOUS/Supervisory Patent Examiner, Art Unit 2825           
                                                                                                                                                                                             /SEUNGSOOK HAM/TQAS, Technology Center 2800                                                                                                                                                                                                        





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 References may be made to the Non-Final Rejection mailed December 27, 2019 (“Non-final Act.”), the Final Rejection mailed April 4, 2019 (“Final Act.”), appellant’s Specification filed December 14, 2017 (“Spec.”), and appellant’s Appeal Brief filed March 19, 2020 (“Br.”).
        2 This equation was made of record in the Final Office Action mailed April 4, 2019 (Final Act. 3) and was obtainable from the weblink provided in the Final action (http://www.matprop.ru/AlGaAs_optic). Appellant was provided sufficient information to access a copy of the matprop.ru information relied upon by the examiner. Accord ex parte Samaranayake, Appeal No. 2018-001996 (PTAB 9/4/2019) at 2–3, aff’d R.36, Appeal No. 2020-1158 (Fed. Cir. 2020). The examiner includes a copy of this website on form PTO-892 as a courtesy. Appellant appears to only take issue with the country of origin of the website (Appellant Br. at 13), which also suggests they were in-fact able to access the information.. Appellant provides no reasoning as to why references from Russia are not relevant to proceedings at the USPTO. The above cited website is intended to enable “physicists, both theoreticians and experimentalists, to rapidly retrieve the semiconducting material parameters they are interested in” and used "Handbook Series on Semiconductor Parameters" vol. 1,2 edited by M. Levinstein, S. Rumyantsev and M. Shur, World Scientific, London, 1996, 1999 as a starting point for the database. http://www.matprop.ru.